   Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CITY OF ALMATY, KAZAKHSTAN and BTA
BANK JSC,

                 Plaintiffs,                  19 Civ. 2645 (AJN) (KHP)

     -against-

FELIX SATER, DANIEL RIDLOFF, BAYROCK
GROUP INC., GLOBAL HABITAT SOLUTIONS,
INC., RRMI-DR LLC, FERRARI HOLDINGS LLC,
and MEM ENERGY PARTNERS LLC,

                 Defendants.




       PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO
 DEFENDANT FELIX SATER’S MOTION FOR A STAY PENDING ARBITRATION




                                            BOIES SCHILLER FLEXNER LLP
                                            55 Hudson Yards
                                            New York, New York 10001
                                            Telephone: (212) 446-2300
                                            Facsimile: (212) 446-2350

                                            Attorneys for Plaintiffs
                                            City of Almaty, Kazakhstan and
                                            BTA Bank JSC
         Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 2 of 25



                                                    TABLE OF CONTENTS

PRELIMINARY STATEMENT ................................................................................................. 1

FACTUAL BACKGROUND ....................................................................................................... 2

    1.    The Kazakh Entities and Litco Entered into a Confidential Assistance Agreement in
          2015..................................................................................................................................... 2

    2.    Sater First Revealed His Ownership of Litco When He Was Deposed in September
          2018..................................................................................................................................... 4

    3.    Following Sater’s Deposition, the Kazakh Entities Declared Litco in Breach of the
          CAA, and Litco Responded by Initiating an Arbitration. ................................................... 6

    4.    Hearings in the Arbitration Will Not Be Held Until May 2020 at the Earliest. ................. 8

LEGAL STANDARD ................................................................................................................. 10

ARGUMENT ............................................................................................................................... 12

    I.    SATER IS NOT ENTITLED TO A STAY UNDER THE FAA...................................... 12

          A. As a Non-Party to the CAA Who Undisputedly Has No Right to Arbitrate His
             Defense, Sater Is Not Entitled to a Stay. ................................................................... 12

          B. Sater Is Not Entitled to Invoke Equitable Estoppel. .................................................. 14

    II. SATER IS NOT ENTITLED TO A STAY UNDER THE COURT’S INHERENT
        AUTHORITY. .................................................................................................................. 17

          A. Sater’s Rights Are Not Properly Subject to Arbitration. ........................................... 18

          B. Sater’s Rights Will Not Be Finally Determined by the Arbitration. ......................... 20

          C. The Arbitration Will Not Be Resolved Within a Reasonable Time in Relation to
             This Litigation. .......................................................................................................... 21

    III. THERE IS NO BASIS TO STAY CLAIMS AGAINST OTHER DEFENDANTS. ....... 22

CONCLUSION ........................................................................................................................... 23
      Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 3 of 25



       Plaintiffs City of Almaty, Kazakhstan (“Almaty”) and BTA Bank JSC (“BTA,” and

together with Almaty, “Plaintiffs” or the “Kazakh Entities”) respectfully submit this

memorandum in opposition to defendant Felix Sater’s motion to stay this action pending

arbitration, or alternatively, to stay the claims asserted against him. [ECF Nos. 77 & 80.]

                                 PRELIMINARY STATEMENT

       Sater’s motion seeks to stay this case pending the outcome of an arbitration to which he is

not a party, on the mistaken premise that his defense in this case is properly the subject of that

arbitration. He is wrong: Sater’s defense is not subject to arbitration. Sater is not a party to the

Confidential Assistance Agreement (“CAA”) between the Kazakh Entities and Litco LLC, which

is the relevant arbitration agreement. The CAA and its arbitration clause never mention Sater. By

its express terms, the Kazakh Entities agreed to arbitration only with the “Parties” to the CAA –

a term that does not include Sater, who actively hid his association with Litco for years. Under

long-settled Second Circuit law, a party is only entitled to a stay of arbitration under the Federal

Arbitration Act where he or she has a right to compel arbitration. Sater has no such right, and

notably does not seek to assert one.

       Nor should this Court exercise its inherent authority to stay the case. At base, the

arbitration has nothing to do with this case. Contrary to Sater’s assertions, his purported right to a

release is not “front and center” in the arbitration; it is not a “central issue” or “squarely” before

the arbitrators. [ECF No. 80 (Sater’s Memorandum of Law in Support of Motion to Stay, cited as

“Br.”) at 1, 5, 11.] The claims against Sater in this lawsuit and Sater’s rights, if any, under the

CAA release provision have no bearing on Litco’s claim for fees and other compensation and

thus are not properly before the arbitrators. In fact, at the June 4, 2019 conference in this case,

Sater’s counsel stated (correctly) that the release would not be the subject of the arbitration

because the arbitration was focused on Litco’s claim for fees and other compensation, and that


                                                   1
      Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 4 of 25



instead the release would be the subject of these proceedings. [Declaration of Matthew L.

Schwartz (“Decl.”), Ex. 10 at 11:20-13:9.] This Court should resolve the issues relating to

Sater’s rights, and the arbitrators should resolve the issues relating to Litco’s claim for fees and

other compensation. Sater’s motion for a stay should be denied.

                                  FACTUAL BACKGROUND

       This case arises out of the theft by Mukhtar Ablyazov and Viktor Khrapunov of billions of

dollars in Kazakhstan, which they and their co-conspirators then laundered throughout the world.

Having established Ablyazov’s thefts, the courts of the United Kingdom in 2009 entered the

extraordinary step of issuing a world-wide freezing order over Ablyazov’s assets (regardless of

whose name in which they were held) and appointing a receiver over those assets. As alleged in

the Complaint, Felix Sater helped Ablyazov, his son-in-law Ilyas Khrapunov (who had day-to-day

control over much of the intermingled stolen assets), and others launder the stolen money into the

United States, in violation of the British orders.1 [See generally ECF No. 83.]

       The Kazakh Entities, in developing asset recovery cases and tracing the stolen funds, have

sought the help of numerous witnesses, sources, governments, investigators, law firms,

consultants, and experts. One such consultant was an entity named Litco LLC, which held itself

out as an asset recovery specialist through its lawyer, Robert Wolf.

1. The Kazakh Entities and Litco Entered into a Confidential Assistance Agreement in
   2015.

       On or about June 12, 2015 – long after Sater committed the acts giving rise to Plaintiffs’

claims in this case – the Kazakh Entities entered into a Confidential Assistance Agreement

(“CAA”) with Litco LLC. [Decl., Ex. 2.] Under the terms of the CAA, Litco agreed to “provide


1
        As the Court is aware, Ablyazov and Viktor and Ilyas Khrapunov are defendants in a
related case, City of Almaty, Kazakhstan, et ano. v. Mukhtar Ablyazov, et al., No. 15 Civ. 5345
(S.D.N.Y.) (the “Related Case”).


                                                  2
         Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 5 of 25



information, assistance and cooperation” in locating and recovering assets, including by, among

other things, identifying witnesses with information about the Kazakh Entities’ stolen funds and

who could potentially testify in legal proceedings. [Decl., Ex. 2 at §§ B, 6(e).] In exchange, Litco

was to be paid a monthly fee and percentage of any recovery that Litco helped to obtain. [Decl.,

Ex. 2 at § 2.] As an important element of the CAA, Litco made a contractual representation that

“[n]o potential witness which Litco identifies and produces . . . in connection with assistance to

be provided under this Agreement shall have any ownership interest in Litco or in the Monthly

Fees or Recoveries Consideration payable to Litco under this Agreement.” [Decl., Ex. 2 at §

6(e).]

          The CAA provides for the release of certain claims against Litco and its officers,

directors, shareholders, and others. However, the release does “not apply under any

circumstances or in any way to any of the Khrapunov Entities or Ablyyazov [sic] Entities,” as

those terms are broadly defined in the CAA. [Decl., Ex. 2 at § 10.]2

          Finally, the CAA also provides for the arbitration of disputes “arising out of or relating

to” the agreement, and specifies that any award issued in arbitration “shall be conclusive and

binding upon the Parties.” [Decl., Ex. 2 at § 14.] For purposes of the CAA, the “Parties” are the

Plaintiffs here (i.e., BTA Bank and the City of Almaty), the Republic of Kazakhstan, an

investigative firm called Arcanum (Asia) Limited, and Litco. [Decl., Ex. 2 at p. 1 (introductory




2
        Sater’s quotation of the CAA’s release language notably omits this sentence. [Br. 4; see
also ECF No. 78 (Sater Aff.) at ¶ 8.] That is presumably because, even if the CAA and its release
are otherwise valid, the release does not apply to Sater, who – through his relationship with
Ablyazov, the Khrapunovs, and their entities including but not limited to the Swiss Promotion
Group – falls within this essential carve-out from the CAA’s release language, which was
obviously intended to ensure that wrongdoers such as Sater could not benefit from the CAA’s
release.



                                                    3
      Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 6 of 25



paragraph).] The CAA does not mention Sater at all: he is not listed in the release language, he is

not mentioned in the arbitration clause, he is not identified as having any relationship to Litco,

and he did not sign the CAA. Instead, the CAA was signed on behalf of Litco by Kalsom Kam,

whose title is listed on the CAA as “director” of Litco. [Decl., Ex. 2 at p. 9.]3

2. Sater First Revealed His Ownership of Litco When He Was Deposed in September 2018.

       Shortly after the CAA was signed in mid-2015, Litco introduced Felix Sater to Arcanum
                                                                                    4
as a witness and source of information.




       At his deposition in the Related Case in September 2018, Sater testified that he was then,

and had always been, the sole owner of Litco. [Decl., Ex. 1, Day 1 at 31:23-32:3.] This

revelation blind-sided the Kazakh Entities, who had never dealt directly with Litco or its counsel,

and who had no idea that Sater owned Litco. [Decl., Ex. 11 at 215:22-216:5; 235:1-3.]5


3
       It is not clear whether Kam was ever actually appointed a director of Litco, and whether
he actually had authority to enter into the CAA. Sater recently testified that he did not know
when or how Kam was ever appointed Litco’s director. [Decl., Ex. 11 at 146:8-16.]
4
       Sater had no involvement in the negotiation of the CAA, and was not introduced to the
Kazakh Entities or their representatives, including Arcanum, prior to its execution. Even Sater
could not dispute this fact. [Decl., Ex. 11 at 158:23-159:13.]
5
        On August 8, 2019, Magistrate Judge Parker held an evidentiary hearing in the Related
Case on sanctions motions against the Kazakh Entities. (The defendants in the Related Case
allege improper payments to a witness, i.e., Sater, that he received – unbeknownst to the Kazakh
Entities – via his interest in Litco.) In opposition to the motions, the Kazakh Entities submitted
declarations from two Arcanum employees attesting that neither Sater nor anyone else ever
disclosed to them that Sater owned Litco, and that they did not become aware of this fact until
they were informed of it after Sater’s September 2018 deposition. [Decl., Exs. 5 & 6.] At the



                                                  4
      Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 7 of 25



Arcanum, which had been the primary point of contact with Litco, likewise had no idea that

Sater owned Litco. [Decl., Exs. 5, 6, & 11 at 183:13-184:18.] Nor did counsel for the Kazakh

Entities. [Decl., Ex. 11 at 15:17-17:3.] Indeed, Litco’s counsel Robert Wolf – who was the

primary point of contact for Litco – recently admitted that he told counsel for the Kazakh Entities

the day before Sater’s deposition that he did not know who owned Litco, [Decl., Ex. 11 at 86:21-

87:13], even though he well knew that Sater owned it, [id. at 87:14-17].

       To the contrary, the Kazakh Entities had every reason to believe that Sater – like other

witnesses and sources of information that Litco claims credit for – had no such interest. Sater had

not signed the CAA and is not mentioned in it, and no one ever disclosed his ownership interest

to the Kazakh Entities. Moreover, Sater’s apparent ownership of Litco was directly at odds with

Litco’s contractual representations in the CAA that no witness produced by Litco would have a

direct or indirect economic interest in the fees paid to Litco. [See Decl., Ex. 2 at § 6(e).] Indeed,

Sater himself confirmed at his September 2018 deposition that




hearing, representatives of Arcanum, BTA Bank, the City of Almaty, and their (undersigned)
counsel likewise testified that they had no knowledge of Sater’s ownership of Litco prior to his
deposition. [Decl., Ex. 11 at 183:13-184:18 (Arcanum); 215:22-216:5 (BTA); 235:1-3 (Almaty);
and 15:17-17:3 (counsel).]



                                                  5
      Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 8 of 25




3. Following Sater’s Deposition, the Kazakh Entities Declared Litco in Breach of the CAA,
   and Litco Responded by Initiating an Arbitration.

        On October 9, 2018, soon after Sater’s revelation, the Kazakh Entities declared Litco in

breach of the CAA and demanded the return of all consideration paid to Litco. [Decl., Ex. 4.]

Among other things, the Kazakh Entities noted that Litco had breached the CAA by “ma[king]

false representations in the Agreement” that “caused money to be paid to witnesses in violation

of the express terms of the Agreement.” [Decl., Ex. 4 at 1.] In addition, the Kazakh Entities

declared Litco in breach because Sater admitted that



                                                             , [Decl., Ex. 4 at 1-2;



                                                                                        , [Decl.,

Ex. 4 at 2;                                   ].

        Three days later, on October 12, 2018, Litco responded by preemptively filing a demand

for arbitration with the American Arbitration Association (“AAA”). [Decl., Ex. 7.] In its

demand, Litco claimed $9.5 million in fees and other compensation purportedly owed to it.

[Decl., Ex. 7 at 1.] Litco’s demand named all of the signatories to the CAA as respondents.

[Decl., Ex. 7 at 1 & 3.] Sater is not and has never been a party to the arbitration.

        In February 2019, Sater was deposed again in the Related Case. At his continued

deposition, after the Kazakh Entities had declared Litco in breach of the CAA and with Litco’s

arbitration pending, Sater altered much of his testimony regarding Litco. Whereas Sater had

previously testified that



                                                   6
      Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 9 of 25




       Following the February 2019 deposition, and after the Kazakh Entities developed

sufficient non-confidential evidence of Sater’s role in profiting from the money-laundering

scheme, the Kazakh Entities filed this action against Sater and his co-conspirators for conduct

that predated the existence of Litco and the CAA. Following the initiation of this lawsuit, at

testimony in an evidentiary hearing in the Related Case in August 2019, Sater changed his

testimony yet again.




                          , Sater testified after being sued by the Kazakh Entities that “Peder

Garske asked me, are you sure there’s no one else involved in Litco? And I told him, absolutely




6
        Garske, who died in early January 2016, negotiated the CAA on behalf of Arcanum, the
Kazakh Entities, and the Republic of Kazakhstan, and the Confidentiality and Non-Disclosure
Agreement on behalf of Arcanum. [See Case No. 15 Civ. 5345, ECF No. 993 at 4 & 6; see also
infra note 7.]


                                                 7
     Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 10 of 25



not. I’m the sole owner.” [Decl., Ex. 11 at 159:19-21 (“Q: Your testimony is that you told Peder

Garske the words ‘I am the sole owner of Litco’? A: I believe so, yes.” Id. at 159:22-24.).] Sater,

of course, knew that Garske is deceased, leaving Sater an opportunity to make uncontradicted

assertions about his dealings with Garske. Even so, Sater was necessarily consistent throughout

that he had never disclosed his ownership of Litco to BTA, Almaty, or their counsel, knowing

that otherwise he would be contradicted. [Decl., Ex. 11 at 148:25-149:7; 150:20-151:5.]7

4. Hearings in the Arbitration Will Not Be Held Until May 2020 at the Earliest.


7
        As a result of the fact that the Kazakh Entities themselves and their counsel undisputedly
never learned of Sater’s ownership of Litco, even if a fact-finder were ultimately to (erroneously)
find that Garske and/or Arcanum knew about it, such knowledge would not be imputed to
Plaintiffs. Indeed, on or about July 8, 2015, shortly after executing the CAA – and without
informing the Kazakh Entities – Litco and Arcanum executed a Confidentiality and Non-
Disclosure Agreement (“CNDA”). [Decl., Ex. 3.] Litco, according to the CNDA, “desire[d] to
keep the identities of its members, or other persons having ownership interests in it,
confidential.” [Decl., Ex. 3 at p. 1.] The CNDA provides that “to the extent” that Arcanum
learned the identities of Litco’s members or others having ownership interests in Litco, Arcanum
would not disclose that information to the Kazakh Entities, their lawyers, or anyone else. [Decl.,
Ex. 3 at § 1 (emphasis added).] As with the CAA, Kam signed the CNDA on behalf of Litco.
[Decl., Ex. 3 at p. 3.] Thus, although Arcanum in fact never learned that Sater owned Litco, it
would have been precluded from sharing that information with the Kazakh Entities or their
counsel by the CNDA. (Sater has explained that



                                                        )

         Under settled principles of agency law, therefore, any knowledge by Arcanum about
Litco’s ownership could not be imputed to the Plaintiffs. Although information that an agent
knows is imputed to the principal, there is a well-established exception: an agent’s knowledge is
not imputed to the principal when the agent “is subject to a duty to another not to disclose the
fact to the principal.” Restatement (Third) of Agency § 5.03 (Am. L. Inst. 2006); see also Ceja v.
Scribner, No. LA CV 07-00606-VBF-KES, 2016 WL 4035665, at *7 (C.D. Cal. Mar. 3, 2016)
(recognizing this exception); TTT Stevedores of Tex., Inc. v. M/V Jagat Vijeta, 696 F.2d 1135,
1139 n.1 (5th Cir. 1983) (“There is apparently universal agreement to the effect that where an
agent’s duties to others prevent him from disclosing facts to the principal . . . the principal is not
bound because of the agent’s knowledge.”). Because the CNDA imposed on Arcanum a duty to
Litco not to disclose any information that it might have known or later learned regarding Litco’s
ownership to either the Kazakh Entities or their counsel, [Decl., Ex. 3 at §§ 1-2], any such
information cannot be imputed to the Kazakh Entities.


                                                  8
     Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 11 of 25



       As discussed above, Litco initiated its arbitration against the Kazakh Entities on October

12, 2018, seeking $9.5 million in allegedly unpaid fees under the CAA. On July 2, 2019, the

arbitration panel conducted its very first procedural hearing, and explained that the arbitrators

would not be available to begin hearing evidence until May 2020 at the earliest. In a procedural

order dated July 23, 2019, the panel stated that, upon receipt of the parties’ Statement of Claim,

Answering Statements, and, if necessary, Response to Counterclaims, it would “issue a

procedural order governing the conduct of the balance of this proceeding,” including whether it

would hear liability and damages evidence in one hearing, or would bifurcate the evidence.

[Decl., Ex. 8 at § 4.] The initial procedural order does not address the timing of hearings.

       On August 19, 2019, Litco submitted its Statement of Claim in the arbitration, a week

ahead of the August 26, 2019 deadline set by the panel. [Decl., Ex. 8 at § 1.] The same day, Sater

filed his motion to stay this action. [ECF Nos. 77 & 80.] In its Statement of Claim, Litco raised

claims that purport to seek declaratory relief finding that Plaintiffs’ claims in this case have been

released (Litco’s Third Claim) and monetary damages for Sater’s legal fees in this action, for

which Litco purportedly has agreed to indemnify him (Litco’s Fourth Claim). [Decl., Ex. 9 at 19-

20.] By contrast, Litco’s initial demand for arbitration – which was made before this case was

filed, but after the Kazakh Entities had sent Litco a breach letter, [compare Decl., Ex. 4, with

ECF No. 1] – made no reference to the release provision. [See Decl., Ex. 7.] Further, at the initial

conference in this action, Sater’s counsel represented that the issue of the release would be

submitted to this Court, not the arbitrators. [Decl., Ex. 10 at 11:20-24 (“MR. ROSENBERG:

Finally, there will be a motion to dismiss based on a release signed by the plaintiffs in this case

. . . only on behalf of defendant Felix Sater, who is the beneficiary of that release.”).] In so doing,

Sater’s counsel described how the focus of the arbitration differs from this action, stating that




                                                  9
     Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 12 of 25



“[t]he arbitration proceeding was commenced in order to collect fees owed to Mr. Sater under

[the CAA].” [Decl., Ex. 10 at 12:5-7; see also id. at 12:11-15 (“MR. ROSENBERG: I’m not sure

if there’s a dispute about the enforceability of the release. There may be a dispute about the

enforceability of the fees owed to Mr. Sater, obviously, which is why the arbitration proceeding

was commenced.”).]

       Under the arbitrators’ initial procedural order, the Kazakh Entities’ Answering Statement

is due on September 30, 2019. [Decl., Ex. 8 at § 2.] The Kazakh Entities will object to the Third

and Fourth Claims for Relief by arguing, among other things, that the question of whether the

CAA’s release provision applies to or is enforceable as to Sater is not properly before the panel,

because Sater is not a party to the arbitration. The Kazakh Entities also will argue that the CAA

is void ab initio because Litco fraudulently induced the Kazakh Entities to enter into the

agreement by concealing Sater’s dual status as both a witness and the sole owner of Litco, and by

concealing his receipt of more than $20 million of the Kazakh Entities’ stolen funds.

                                       LEGAL STANDARD

       The Federal Arbitration Act (“FAA”) generally provides that litigation should be stayed

when the claims in that litigation are in fact arbitrable and the parties to the lawsuit have agreed to

arbitrate under a valid and enforceable agreement. See 9 U.S.C. § 3. Where the parties to the

lawsuit have not agreed to arbitrate, however, no stay is warranted under the FAA. Nederlandse

Erts-Tankersmaatschappij, N.V. v. Isbrandtsen Co., 339 F.2d 440, 441 (2d Cir. 1964) (“Granting

of the stay cannot be justified under the terms of the [Federal] Arbitration Act. Defendants are not

parties to the arbitration agreement. The issues of the present action are not referable to arbitration

between the parties.”); accord Sierra Rutile Ltd. v. Katz, 937 F.2d 743, 750 (2d Cir. 1991).

Although the FAA “allows parties to an arbitration to obtain a stay of federal proceedings

regarding the claims that they are arbitrating,” “[n]on-parties to an arbitration do not have this


                                                  10
     Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 13 of 25



right” under the Act. Am. Shipping Line, Inc. v. Massan Shipping Indus., Inc., 885 F. Supp. 499,

501 (S.D.N.Y. 1995). Put differently, a party with “no present right to compel arbitration” under 9

U.S.C. § 4 of the FAA “is not entitled to a stay under Section 3” of the Act. Downing v. Merrill

Lynch, Pierce, Fenner & Smith, Inc., 725 F.2d 192, 195 (2d Cir. 1984).

       With no entitlement to a stay under the FAA, a non-party to an arbitration may only

“petition a federal court to grant a stay pursuant to its inherent power to control its docket.” Am.

Shipping Line, 885 F. Supp. at 501. Under a court’s inherent authority, it is appropriate to grant a

stay only “where the pending proceeding is an arbitration in which issues involved in the case

may be determined.” Sierra Rutile, 937 F.2d at 750 (quoting Nederlandse, 339 F.2d at 441).

“There are two questions involved in this test. First, whether there are issues common to the

arbitration and the court proceeding, and second, whether those issues will be finally determined

by the arbitration.” Am. Shipping Line, 885 F. Supp. at 502 (citing Sierra Rutile, 937 F.2d at 750).

“If this test is met, the moving party has the burden of showing that the non-arbitrating party will

not hinder the arbitration, that the arbitration will be resolved within a reasonable time, and that

such delay that may occur will not cause undue hardship to the non-moving parties.” Id. “[T]he

movant bears a heavy burden of showing necessity for the stay.” Sierra Rutile, 937 F.2d at 750

(citing Nederlandse, 339 F.2d at 442). “Only in rare circumstances will a litigant in one cause be

compelled to stand aside while a litigant in another settles the rule of law that will define the

rights of both.” Nederlandse, 339 F.2d at 442 (quoting Landis v. N. Am. Co., 299 U.S. 248, 255

(1936) (Cardozo, J.)).8



8
       The foregoing standard, drawn from cases that specifically considered the question of
whether a court should use its inherent powers to stay an action pending an arbitral ruling, should
govern this motion. See Sierra Rutile, 937 F.2d at 750; Am. Shipping Line, 885 F. Supp. at 501-
02. The five-factor test for the exercise of this Court’s inherent authority that Sater cites is



                                                  11
      Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 14 of 25



                                            ARGUMENT

I.      SATER IS NOT ENTITLED TO A STAY UNDER THE FAA.

        Sater is absolutely not entitled to a stay under Section 3 of the FAA, which is simply not

 applicable to non-parties to an arbitration. Indeed, the fact that Sater has no right to compel

 arbitration himself – and certainly has not asserted any such right – is dispositive under settled

 Second Circuit law. Sater’s reliance on the doctrine of equitable estoppel is likewise misplaced.

 Unlike cases in which that doctrine applies, the parties to the CAA did not treat Sater as a known

 non-signatory affiliate or successor to Litco; rather, Sater actively concealed his true relationship

 with Litco and “was a third-party wrongdoer.” Ross v. Am. Express Co., 547 F.3d 137, 145 (2d

 Cir. 2008); see also id. at 144-45 (collecting cases).

     A. As a Non-Party to the CAA Who Undisputedly Has No Right to Arbitrate His
        Defense, Sater Is Not Entitled to a Stay.

        The Second Circuit has repeatedly held that non-parties to an arbitration do not have the

 right to a stay of litigation pending arbitration under Section 3 of the FAA. See Nederlandse

 Erts-Tankersmaatschappij, N.V. v. Isbrandtsen Co., 339 F.2d 440, 441 (2d Cir. 1964); Sierra

 Rutile Ltd. v. Katz, 937 F.2d 743, 750 (2d Cir. 1991); Am. Shipping Line, Inc. v. Massan

 Shipping Indus., Inc., 885 F. Supp. 499, 501 (S.D.N.Y. 1995); accord Citrus Mktg. Bd. of Israel

 v. J. Lauritzen A/S, 943 F.2d 220, 224-25 (2d Cir. 1991) (affirming the district court’s ruling that



 inapplicable here. [Br. 16.] Specifically, in the single case that Sater cites, Credit Suisse
 Securities (USA) LLC v. Laver, 2019 WL 2325609, at *1 (S.D.N.Y. May 29, 2019), Judge Torres
 agreed to stay Credit Suisse’s petition to compel arbitration of an employment dispute pending a
 decision from the Ninth Circuit on whether to affirm the dismissal of a suit by the same
 employee on grounds that it was subject to arbitration. In other words, the issue in Credit Suisse
 was whether Judge Torres should decide the arbitrability of the employment dispute when that
 very issue was before the Ninth Circuit; concerns of judicial economy dominated that case. See
 id. at *3 (“[A]lthough the relief Credit Suisse seeks in this case differs from that sought in the
 California Action, both actions raise the same question: whether Laver’s claims are subject to
 arbitration.”).


                                                  12
     Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 15 of 25



the defendant, “a nonparty to the agreement herein that provided for arbitration, was not entitled

to a section 3 stay,” and rejecting “a ‘commonsense reading’ of section 3 [that] would call for a

stay ‘if there is a federal action “upon” an “issue referable to arbitration,”’ apparently whether or

not the movant seeking the stay was a party to the pertinent arbitration agreement” (citations

omitted)). Under these precedents, the fact that Sater is not a signatory to the CAA – the

arbitration agreement – nor a party to the Litco arbitration is conclusive and warrants denial of

his request for a Section 3 stay.

        Second Circuit precedent in fact forecloses Sater’s reliance on the FAA. Under settled

Circuit law, a party with “no present right to compel arbitration” under Section 4 of the FAA “is

not entitled to a stay under Section 3” of the Act. Downing v. Merrill Lynch, Pierce, Fenner &

Smith, Inc., 725 F.2d 192, 195 (2d Cir. 1984). Here, Sater does not claim a right to compel

arbitration, has not moved to dismiss this case in favor of arbitration, [see ECF Nos. 65 & 67],

and is not a party to the existing Litco arbitration. Because he has “no present right to compel

[the] arbitration” of his defense under Section 4 of the FAA, Sater “is not entitled to a stay under

Section 3” of the FAA. Downing, 725 F.2d at 195.

        Sater cannot satisfy the first step of the four-part test that he urges the Court to apply:

“whether the parties agreed to arbitrate.” [Br. 8.] A party simply cannot be required to arbitrate a

dispute that it has not agreed to arbitrate. “It is black letter law that an obligation to arbitrate can

be based only on consent.” Sokol Holdings, Inc. v. BMB Munai, Inc., 542 F.3d 354, 358 (2d Cir.

2008). The Kazakh Entities never agreed to arbitrate anything with Sater. Sater is a non-

signatory to the CAA, has no contractual relationship with the Kazakh Entities, fails to present

any other indicia of a relationship with the Kazakh Entities sufficient to compel arbitration, and,




                                                   13
     Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 16 of 25



tellingly, has not sought to compel arbitration.9 His motion to stay under Section 3 of the FAA

should therefore be denied.

    B. Sater Is Not Entitled to Invoke Equitable Estoppel.

       In an attempt to evade the clear law of this Circuit, Sater invokes the doctrine of equitable

estoppel, but that doctrine does not apply here. Even under the doctrine of equitable estoppel, to

be entitled to a Section 3 stay, Sater would have to have a present right to compel arbitration

himself. He does not.

       It is well established that just because “a relationship of any kind may be found among

the parties to a dispute and their dispute deals with the subject matter of an arbitration contract

made by one of them” does not mean that “that party will be estopped from refusing to arbitrate.”

Sokol, 542 F.3d at 359. “[T]he further necessary circumstance [i]s a relationship among the

parties which either support[s] the conclusion that [the signatory] had consented to extend its

agreement to arbitrate to [the non-signatory], or, otherwise put, made it inequitable for [the

signatory] to refuse to arbitrate on the ground that it had made no agreement with [the non-

signatory].” Id. at 361. Applying these standards, courts in this District have compelled

arbitration with non-parties under the doctrine of equitable estoppel where the signatories to an

arbitration agreement conducted themselves as if the non-signatory was also party to that

agreement. Such cases involve (1) the signatories treating a non-signatory corporate affiliate or

successor as a party performing the contract for one of the signatories, and (2) the signatories all



9
        In the cases that Sater cites, none of the parties to the litigation disputed that there was a
valid arbitration agreement between the relevant parties. [See Br. 8 (citing Lipford v. N.Y. Life
Ins. Co., 2003 WL 21313193, at *5 (S.D.N.Y. June 9, 2003); Oldroyd v. Elmira Sav. Bank, 134
F.3d 72, 76 (2d Cir. 1998); Louis Berger Grp., Inc. v. State Bank of India, 802 F. Supp. 2d 482,
489 (S.D.N.Y. 2011); and Guyden v. Aetna, Inc., 544 F.3d 376, 382 (2d Cir. 2008).]
Accordingly, in contrast to the cases that Sater cites, the Court here need not reach the remaining
three factors in the test that Sater proposes.


                                                 14
     Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 17 of 25



dealing directly with a known non-signatory affiliate or successor. See Ross, 547 F.3d at 144-45

(collecting cases).

       No such necessary circumstances are present in this case. Sater is not mentioned in the

CAA,

                            In fact, Sater is not only a non-signatory to the CAA, but he actively

concealed his relationship to Litco from the Kazakh Entities – with Litco even going so far as to

require Plaintiffs’ investigators to sign a non-disclosure agreement prohibiting them from telling

BTA, Almaty, or their counsel who owned Litco, in the event the investigators ever learned that

fact (which they did not). [Decl., Ex. 3 at §§ 1-2.] On these facts, the Plaintiffs here certainly did

not treat Sater and Litco as interchangeable or otherwise treat Sater as if he were a party to the

CAA. To the contrary, the Kazakh Entities believed that Sater was a witness produced by Litco,

and therefore (per Litco’s contractual representations) could not have had any interest in Litco

itself. [See Decl., Ex. 2 at § 6(e); id., Ex. 11 at 187:4-5 (representative from Arcanum testifying

that he “always thought [Sater] was a witness from the first moment that [the representative] got

involved”).]

       In Ross v. American Express Co., the Second Circuit held that plaintiffs-signatories could

not be compelled to arbitrate a dispute with a non-signatory defendant under the theory of

equitable estoppel where the non-signatory was not mentioned anywhere in the agreement

containing the arbitration provision, had no disclosed role in the formation of the agreement, and

its only relation to the agreement “was as a third party allegedly attempting to subvert the

integrity” of the agreement. 547 F.3d at 146. District courts in this Circuit similarly have

recognized that estoppel is inappropriate where a signatory was unaware that by signing an

agreement it entered into a relationship with the non-signatory that is subsequently seeking to




                                                  15
      Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 18 of 25



compel arbitration – relief that Sater has not even sought. See, e.g., In re A2P SMS Antitrust

Litig., 972 F. Supp. 2d 465, 480 (S.D.N.Y. 2013) (Nathan, J.) (applying equitable estoppel where

plaintiffs-signatories “cannot claim that they were unaware that by signing onto the Agreement

they were entering into a relationship with” the non-signatories, and plaintiffs-signatories had

failed to argue “that they were anything but aware of this fact”).

       As in Ross, Sater’s only relation to the CAA “was as a third-party wrongdoer” who,

together with Litco, deceived the Kazakh Entities and other signatories regarding his dual status

as a witness and the sole owner of Litco, thereby subverting the integrity of the agreement. 547

F.3d at 145 (citing Sokol, 542 F.3d at 362 (holding that a signatory “in no way consented to

extend” an agreement to arbitrate to a non-signatory entity “which tortiously subverted his rights

under the agreement”)). Unlike in A2P SMS Antitrust Litigation, the Kazakh Entities were

unaware that by signing the CAA they were entering into any sort of relationship with Sater

(who did not sign the CAA, is not mentioned anywhere within it,

                                                                         , and had no known role in

the performance of the CAA other than as a witness expressly not permitted to benefit under the

agreement). [See                                   ; id., Ex. 2 at § 6(e).] It is undisputed that the

Kazakh Entities and their agents had no interaction with Sater prior to the formation of the CAA.

[Decl., Ex. 11 at 158:23-159:13.] In addition, Sater took repeated steps – most notably by

causing Litco’s attorney to arrange for execution of a Confidentiality and Non-Disclosure

Agreement (“CNDA”) – in order to conceal from the Kazakh Entities his identity as sole owner

of Litco, just in case their investigators were to learn that fact. [Decl., Ex. 3; see also supra note

7.]




                                                  16
       Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 19 of 25



         In light of these facts, Sater is not entitled to invoke equitable estoppel in order to compel

  arbitration of his personal defenses. And because Sater cannot compel arbitration under the CAA

  pursuant to Section 4 of the FAA, he is by definition not entitled to a stay under Section 3. See

  Downing, 725 F.2d at 195 (a party with “no present right to compel arbitration . . . is not entitled

  to a stay under Section 3”).10

II.      SATER IS NOT ENTITLED TO A STAY UNDER THE COURT’S INHERENT
         AUTHORITY.

         A stay is also not warranted under this Court’s inherent authority. While there is no doubt

  that the Court has the discretion in appropriate cases to stay litigation pending arbitration even

  where Section 3 does not apply, Sater fails to meet the “heavy burden of showing necessity for

  [a] stay” that would warrant the Court’s use of its inherent powers. Sierra Rutile, 937 F.2d at

  750; see also Am. Shipping Line, 885 F. Supp. at 502 (describing movant’s burden).

         A discretionary stay would be inappropriate here for multiple, independent reasons. First,

  a discretionary stay is not warranted because the arbitration, which Litco commenced in order to

  collect fees and other compensation under the CAA, does not address the claims and defenses in

  this action, which concern a money-laundering conspiracy and conduct that predated Litco and

  the CAA. [See Decl., Ex. 10 at 12:5-7.] Second, Sater has not established that any common

  issues will be finally determined in the arbitration because he is not a party to the arbitration and

  is not bound personally by any decision the arbitrators reach. Third, Sater cannot establish that

  the arbitration will be resolved within a reasonably expeditious time frame. Under the current



  10
          Further, Sater is not entitled to compel arbitration of the threshold question of
  arbitrability (that is, whether he may invoke the CAA’s arbitration provision under the theory of
  equitable estoppel). The Second Circuit has held that, where an arbitration provision refers to the
  “Parties,” as the CAA does in § 14, “it does not afford [a non-party] the right to have arbitrators
  rather than a court determine the arbitrability of disputes.” Republic of Iraq v. BNP Paribas USA,
  472 Fed. App’x 11, *1-2 (2d Cir. 2012). [See also Decl., Ex. 2 at § 14.]


                                                   17
     Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 20 of 25



schedule, it is almost certain that the arbitrators will not issue a final decision within a year after

Sater filed this motion to stay; courts find that shorter delays are still too long.

    A. Sater’s Rights Are Not Properly Subject to Arbitration.

        Contrary to Sater’s assertions, application of the CAA’s release provision to his personal

defenses is not “front and center in the arbitration,” and its enforceability is not “squarely before

the arbitration panel.” [Br. 1 & 5; see also id. at 11.] Sater’s claimed rights under the release are

not properly before the arbitrators because, among other things, Sater is not a party to the

arbitration. See Techcapital Corp. v. Amoco Corp., 2001 WL 267010, at *6-7 (S.D.N.Y. Mar. 19,

2001) (arbitrators exceed authority in ruling on rights of non-parties); cf. Sierra Rutile, 937 F.2d

at 750-51 (holding that a court should decline to issue a stay pursuant to its inherent powers

where the arbitration and the lawsuit involve different parties and claims and present only limited

overlap of issues). By contrast, the inherent power to stay litigation pending arbitration should be

exercised only where there is “substantial, if not complete, overlap in the claims that must

proceed to arbitration and those that would be before th[e] [c]ourt.” See In re A2P SMS Antitrust,

Litig., 972 F. Supp. 2d at 500.

        In Sierra Rutile, 937 F.2d at 750, the Second Circuit held that a discretionary stay was

inappropriate where “the difference between the parties and issues in the court action and the

arbitration undermine[d] the rationale that the arbitration will have an effect on the stayed

action,” and the non-movant “ha[d] asserted additional, significant claims in the action at bar that

[we]re not cognizable in arbitration,” id. at 750-51. Likewise, in American Shipping Line, the

district court declined to stay litigation pending arbitration pursuant to its inherent powers where,

even though “the two proceedings [would] almost certainly have issues in common,” “there

[would] almost certainly be issues raised in the court proceeding that will not be raised in the

arbitration.” 885 F. Supp. at 502.


                                                   18
     Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 21 of 25



       Here, there is virtually no overlap between the arbitration and this action. None of the

defendants, Sater included, is a party to the arbitration. The arbitration concerns claims for

damages as a result of purported breaches of the CAA, whereas this case alleges unrelated

tortious and/or fraudulent conduct by the defendants. The only issue arguably in common is

Sater’s defense in this case that he was released in the CAA, which this Court is perfectly

competent to adjudicate and which is not properly before the arbitrators anyway. Indeed, Sater

and Litco have tried to create an artificial overlap of issues by including in Litco’s Statement of

Claim in the arbitration two claims that concern the rights of Sater, not Litco.11 [See Decl., Ex. 9

at 19-20.] Significantly, Litco’s earlier demand for arbitration made no reference to the

enforceability of the CAA’s release provision, [Decl., Ex. 7]; its other claims in the Statement of

Claim do not implicate the release provision, [Decl., Ex. 9]; and Sater’s counsel stated at the

initial conference in this action that the issue of whether the release extends to Sater would be

submitted to this Court, not the arbitrators, [Decl., Ex. 10 at 11:20-24].

       Neither this Court nor the arbitrators should entertain the attempt by Sater and Litco to

advance Sater’s personal defenses in the arbitration. Sater is not a party to the arbitration and

thus is not entitled to have the arbitrators rule on his rights. See Techcapital, 2001 WL 267010, at

*6-7 (“[A]rbitrators exceed their authority when they determine the rights and obligations of one

who is not a party to the arbitration proceeding,” rendering any such award unenforceable.).

Litco cannot be permitted to effectively make Sater a party to the arbitration, simply by

unilaterally injecting the issue of Sater’s rights into its Statement of Claim, in service of Sater’s

position on this motion.



11
        Litco filed its Statement of Claim in the arbitration on the same day as Sater’s motion –
well before the August 26, 2019 deadline set by the arbitrators – so that Sater could cite the
release-related claims in support of this motion. [Compare Decl., Ex. 8 at § 1, with id., Ex. 9.]


                                                  19
     Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 22 of 25



       Litco’s maneuver is especially obvious because no other claims in its Statement of Claim

implicate the release provision in any way. The dispute submitted to arbitration arises from

Litco’s claim to fees and other compensation purportedly owed to it under the terms of the CAA.

In response, the Kazakh Entities will establish that the CAA is void ab initio as the result of

fraud in the inducement (due to fraudulent concealment of Sater’s ownership of Litco while he

was also a witness with knowledge of facts relevant to the asset recovery litigation, as well as

Litco’s concealment of the fact that Sater had received more than $20 million of the Kazakh

Entities’ stolen money). The CAA’s release provision has absolutely no relevance to the fee

dispute submitted to arbitration.

       Even if there were some overlap between the issues before this Court and those before

the arbitrators, any such overlap would not warrant a stay and is merely the natural consequence

of the fact that Litco is a party to the arbitration and Sater is not. See Am. Shipping Line, 885 F.

Supp. at 502 (“Courts must act to enforce arbitration agreements protected by the [FAA], even

though arbitration may sometimes result in ‘piecemeal resolution’ . . . .” (quoting Moses H. Cone

Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 20 (1983) (recognizing that the “misfortune”

of bifurcated proceedings results “because the relevant federal law [FAA] requires piecemeal

resolution when necessary to give effect to an arbitration agreement”))).

   B. Sater’s Rights Will Not Be Finally Determined by the Arbitration.

       In American Shipping Line, the court declined to issue a stay under its inherent powers

because it was not clear that the moving parties, who were non-parties to the arbitration, would

be bound by the arbitration award. 885 F. Supp. at 502. In so ruling, the court noted uncertainty

as to whether the arbitration would have any preclusive effect on the litigation of non-arbitrable

claims. Id. The court concluded that “[i]t ma[de] no sense to stay proceedings pending the end of




                                                 20
     Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 23 of 25



the arbitration when any outcomes of the arbitration with which the moving defendants disagree

will have to be relitigated in the federal courts anyway.” Id.

       As in American Shipping Line, since Sater is not a party to the arbitration and the validity

and scope of the release are not properly before the arbitrators, it is not clear that anyone will be

bound by a finding by the arbitrators about the scope of the release as to Sater. Moreover,

judicial efficiency is not served by a stay, since key aspects of the factual dispute between the

Kazakh Entities and Litco will be resolved by this Court in any event, and long before the

arbitral panel reaches any such question. Indeed, Judge Parker has already held an evidentiary

hearing in the Related Case at which she took evidence on the issues related to Litco’s

concealment of Sater’s ownership. [See Decl., Ex. 11; see also Case No. 15 Civ. 5345, ECF No.

1103.] In resolving the sanctions motions before her in that case, Judge Parker almost certainly

will make factual findings about Litco’s concealment of Sater’s role and what, if anything, the

Kazakh Entities knew about Litco’s ownership prior to his revelation in September 2018 that he

was its sole owner. Any such decision is likely to be further objected to and resolved by Your

Honor, rendering any judicial efficiency from a stay non-existent.

   C. The Arbitration Will Not Be Resolved Within a Reasonable Time in Relation to This
      Litigation.

       The prejudice to the Kazakh Entities from a stay is particularly acute given its likely

duration. The arbitrators have informed the parties that they cannot begin hearing evidence until

May 2020 at the very earliest. After evidentiary hearings, there will almost surely be post-

hearing briefing and closing arguments. Once submitted to the arbitrators, the CAA’s arbitration

provision calls for a written award setting forth findings of fact and conclusions of law, which

may require months to prepare. [Decl., Ex. 2 at § 14.] Per the procedural order, the arbitrators

may further decide to bifurcate hearings on liability and damages, given that bifurcation would



                                                 21
        Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 24 of 25



   be the most efficient and cost-effective approach to the issues presented in the arbitration. [Decl.,

   Ex. 8 at § 4.] If this case does not advance until after a final award is issued by the arbitrators, the

   Kazakh Entities will be prejudiced by the substantial delay. Courts have held that shorter delays

   render a stay unreasonable. See Donjon Marine Co., Inc. v. Water Quality Ins. Syndicate, 523 F.

   App’x 738, 740 (2d Cir. 2013) (lack of arbitral decision nearly one year after motion rendered

   time period unreasonable).12

III.       THERE IS NO BASIS TO STAY CLAIMS AGAINST OTHER DEFENDANTS.

           Even if this Court were to stay the claims against Sater, which it should not, the claims

   against the other defendants should proceed. The other defendants, like Sater, are not parties to

   the CAA or the arbitration. The claims against the remaining defendants have nothing to do with

   the CAA, and none of the other defendants claim to be within the scope of the CAA’s release or

   otherwise to be able to rely on the CAA as a defense. The Kazakh Entities’ claims against these

   defendants, like the claims against Sater, are not subject to arbitration. See also Hard Rock Cafe

   Int’l, (USA), Inc. v. Hard Rock Hotel Holdings, LLC, 808 F. Supp. 2d 552, 564 (S.D.N.Y. 2011).

           Although it may in certain cases be appropriate to stay proceedings as to all parties, even

   where some of them have nothing to do with any issue subject to arbitration, this is not such a


   12
           Sater accuses the Kazakh Entities of waiting two years to file this action, and of doing so
   only to pressure Litco to drop the arbitration. [See, e.g., Br. 5-6, 13.] This accusation is baseless.
   As the Kazakh Entities have previously explained, [see Case No. 15 Civ. 5345, ECF No. 993],
   although “Sater went from being witness to target” in 2017 after they learned that Sater had
   pocketed more than $20 million in stolen funds, that fact was learned through confidential
   discovery in the Related Case that, per the terms of the protective order in that case, could not be
   used in other matters, [see Case No. 15 Civ. 5345, ECF No. 253]. The Kazakh Entities therefore
   had to build a case against Sater and the other defendants based on their own investigation,
   which took time. The allegation that this case was brought to pressure Litco to drop the
   arbitration is totally baseless, and the Kazakh Entities have never asked Litco to withdraw its
   arbitration. To the contrary, it was the Kazakh Entities who sent a breach letter to Litco and
   likely would have initiated their own arbitration, [see Decl., Ex. 4], but Litco did so
   preemptively.



                                                     22
     Case 1:19-cv-02645-AJN-KHP Document 90 Filed 09/12/19 Page 25 of 25



case. Lipford v. N.Y. Life Insurance Co., 2003 WL 21313193 (S.D.N.Y. June 9, 2003), the

primary case cited by Sater, is inapposite. [Br. 14.] That case concerned claims for

indemnification and contribution where the proportionate liability of multiple defendants was

directly at issue. In this case, however, each defendant is jointly and severally liable on the

claims against it. Furthermore, as five of the seven defendants in this action are represented by

the same counsel (and with one of the other two defaulting), they are unlikely to bring any cross-

claims against one another, which might otherwise complicate questions of liability between

them.

                                          CONCLUSION

        Because the Kazakh Entities never consented to arbitration with Sater, and because Sater

has no right to arbitration of his personal defenses, this Court should deny in its entirety Sater’s

motion to stay this action pending arbitration.


Dated: New York, New York
       September 11, 2019

                                                       Respectfully,

                                                       /s/ Matthew L. Schwartz
                                                       Matthew L. Schwartz
                                                       Alexandra C. Jumper

                                                       BOIES SCHILLER FLEXNER LLP
                                                       55 Hudson Yards
                                                       New York, New York 10001
                                                       Telephone: (212) 446-2300
                                                       Facsimile: (212) 446-2350
                                                       E-mail: mlschwartz@bsfllp.com




                                                  23
